TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00313-CV



                                 Loy Allen Eich, Jr., Appellant

                                                 v.

                                     Angela Glenn, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 228,087-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Loy Allen Eich, Jr.’s brief is overdue. The brief was due to be filed on or

before September 8, 2010. By letter dated September 28, 2010, the clerk of this court notified Eich

that his brief was overdue and warned that this appeal could be dismissed for want of prosecution

if he failed to reasonably explain his failure to file a brief and if appellee was not significantly

harmed by the failure. The response was due on or before October 8, 2010. Eich has not filed a

response or a brief. This appeal is dismissed for want of prosecution. Tex. R. App. P. 42.3(b).




                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: November 10, 2010